J. B. McPHERSON, District Judge.
This case needs rather to be decided than to be discussed. I shall content myself, therefore, with stating the conclusions at which I have arrived after considering the testimony and the earnest arguments of counsel.'
1. The case is one of salvage. The schooner was a capsized *782derelict, and both tugs rendered salvage services in bringing her to the port of Philadelphia.
2. The necessary services of the Sea King were comparatively unimportant, and all that she did, from beginning to end, would be amply compensated by a payment of 10 per cent, of the amount hereinafter awarded to both tugs.
3. The schooner ■ went aground on McCrea’s Shoal through the negligence of the tugs, but it does not clearly appear how much injury was sustained thereby. It is reasonable to suppose, however, that she suffered some damage, and this matter should be taken into consideration in determining the amount to be awarded.
4. The possible liability incurred by the Munn in consequence of breaking two contracts of towage in order to lay hold of the derelict should have no weight. These are separate controversies, and should not now be taken into account.
The libelant is managing owner of both tugs, and has offered to apportion whatever sum may be awarded. A decree may therefore be entered, directing that the libelant recover costs out of the proceeds of the schooner and her cargo, and recover also, out of such proceeds, the further sum of $1,500 in payment of the services of both tugs.